
	
		II
		111th CONGRESS
		1st Session
		S. 769
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mrs. Lincoln (for
			 herself, Ms. Snowe,
			 Mr. Whitehouse, Ms. Stabenow, and Mrs.
			 Feinstein) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to, and increase utilization of, bone mass measurement benefits
		  under the Medicare part B Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Fracture Prevention and
			 Osteoporosis Testing Act of 2009.
		2.FindingsCongress finds the following:
			(1)Since 1997, Congress has recognized the
			 importance of osteoporosis prevention by standardizing reimbursement under the
			 Medicare program for bone mass measurement.
			(2)One decade later,
			 osteoporosis remains underdiagnosed and untreated despite numerous Federal
			 initiatives, including recommendations of the United States Preventive Services
			 Task Force, the 2004 United States Surgeon General’s Report on Bone Health and
			 Osteoporosis, and inclusion of bone mass measurement in the Welcome to Medicare
			 exam.
			(3)Even though
			 osteoporosis is a highly manageable disease, many patients lack access to early
			 diagnosis that can prevent debilitating fractures, morbidity, and loss of
			 mobility.
			(4)Although
			 Caucasians are most likely to sustain osteoporosis fractures, the cost of
			 fractures among the nonwhite population is projected to increase by as much as
			 180 percent over the next 20 years.
			(5)Black women are more likely than White
			 women to die following a hip fracture.
			(6)Osteoporosis is a critical women’s health
			 issue. Women account for 71 percent of fractures and 75 percent of
			 osteoporosis-associated costs.
			(7)The World Health Organization, the Centers
			 for Medicare & Medicaid Services, and other medical experts concur that the
			 most widely accepted method of measuring bone mass to predict fracture risk is
			 dual-energy x-ray absorptiometry (in this Act referred to as
			 DXA). Vertebral fracture assessment (in this Act referred to as
			 VFA) is another test used to identify patients at high risk for
			 future fracture.
			(8)DXA is a
			 cost-effective preventive test with proven results in real world settings. DXA
			 testing increases the number of individuals who are diagnosed and treated,
			 resulting in a dramatic reduction in hip fractures and related costs.
			(9)Unlike other
			 imaging procedures, DXA remains severely underutilized with only 1 in 4 women
			 taking advantage of the benefit every 2 years.
			(10)Underutilization of bone mass measurement
			 will strain the Medicare budget because—
				(A)55 percent of the people age 50 and older
			 in 2002 had osteoporosis or low bone mass;
				(B)more than
			 61,000,000 people in the United States are projected to have osteoporosis or
			 low bone mass in 2020, as compared to 43,000,000 in 2002;
				(C)osteoporosis
			 fractures are projected to increase by almost 50 percent over the next 2
			 decades with at least 3,000,000 fractures expected to occur annually by
			 2025;
				(D)the population aged 65 and older represents
			 89 percent of fracture costs; and
				(E)the economic
			 burden of osteoporosis fractures is projected to increase by 50 percent over
			 the next 2 decades, reaching $25,300,000,000 in 2025.
				(11)Underutilization
			 of bone mass measurement will also strain the Medicaid budget, which funds
			 treatment for osteoporosis in low-income Americans.
			(12)Reimbursement under the Medicare program
			 for DXA provided in physician offices and other non-hospital settings was
			 reduced by 50 percent and is scheduled to be reduced by a total of 62 percent
			 by 2010. This drop represents one of the largest reimbursement reductions in
			 the history of the Medicare program. Reimbursement for VFA will also be reduced
			 by 30 percent by 2010.
			(13)The reduction in
			 reimbursement discourages physicians from continuing to provide access to DXA
			 or VFA in their offices. Since two-thirds of all DXA scans are performed in
			 nonfacility settings, such as physician offices, patient access to bone mass
			 measurement will be severely compromised when physicians discontinue providing
			 those tests in their offices, thereby exacerbating the current underutilization
			 of the benefit.
			3.Minimum Payment
			 for Bone Mass Measurement
			(a)In
			 generalSection 1848(b) of
			 the Social Security Act (42 U.S.C. 1395w–4(b)), as amended by section 144 of
			 the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended by adding at the end the following new paragraph:
				
					(6)Treatment of
				Bone Mass ScansNotwithstanding the provisions of paragraph
				(1), the Secretary shall establish a national minimum payment amount for CPT
				code 77080 (relating to dual-energy x-ray absorptiometry) and CPT code 77082
				(relating to vertebral fracture assessment), and any successor to such codes as
				identified by the Secretary. Such minimum payment amount shall not be less than
				100 percent of the reimbursement rates in effect for such codes (or predecessor
				codes) on December 31,
				2006.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to bone mass measurement furnished on or after
			 January 1, 2010.
			4.Study and report by
			 the Institute of Medicine
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall enter into an arrangement with the Institute of
			 Medicine of the National Academies to conduct a study on the following:
				(1)The ramifications
			 of Medicare reimbursement reductions for DXA and VFA on beneficiary access to,
			 and the quality of, bone mass measurement benefits in general and in rural and
			 minority communities specifically.
				(2)Methods to
			 increase use of bone mass measurement by Medicare beneficiaries.
				(b)ReportThe agreement entered into under subsection
			 (a) shall provide for the Institute of Medicine to submit to the Secretary and
			 to Congress, not later than 1 year after the date of the enactment of this Act,
			 a report containing a description of the results of the study conducted under
			 such subsection and the conclusions and recommendations of the Institute of
			 Medicine regarding each of the issues described in paragraphs (1) and (2) of
			 such subsection.
			
